          Case 19-50495         Doc 15 Filed 10/21/19 Entered 10/21/19 15:31:03                          Desc Ord 13
                                      confirmation (new plan) Page 1 of 1

                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA




In re:

David Allen Buhr                                                                                   Case No: 19−50495 − RJK
asf Fearless, LLC


Debtor(s)                                                                                                      Chapter 13 Case




                ORDER CONFIRMING CHAPTER 13 PLAN AND ALLOWING COMPENSATION


It appears that the debtor(s) filed a plan, that the plan conforms to Local Rules 3015−1 through 3020−3 and Local
Form 3015−1, that copies thereof were mailed to creditors, that a meeting of creditors was held, that a hearing on
confirmation of the plan was held, and no objection to confirmation of the plan as filed or as modified has been
made, or if made, has been withdrawn or overruled by the court.

It further appears that the attorney for the debtor(s) filed an application for compensation for preconfirmation
services, and that the application conforms to Local Rule 2016−1(d) and Local Form 2016−1(d).

IT IS ORDERED:

         1. The plan as filed or as modified is confirmed;
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted; and
         3. The attorney for the debtor(s), Jake Peden, is awarded $3500.00 for total compensation or reimbursement
            and the trustee is authorized to pay the unpaid balance to the attorney for the debtor(s) as provided in the
            plan.




Dated: 10/21/19                                                Robert J Kressel
                                                               United States Bankruptcy Judge




                                                                NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                                Filed and docket entry made on October 21, 2019
                                                                Lori Vosejpka Clerk, United States Bankruptcy Court
                                                                By: sherri Deputy Clerk




mnbocnf13 13ocnf 11/27/2017
